WENTWORTH, Judge.
This is an appeal and cross-appeal from an order modifying a final judgment of dissolution. The appealed order reduced the amount of the husband’s child support obligation but left intact an award of $200.00 per month permanent periodic alimony. The husband appeals the alimony award; the wife cross-appeals the modification of the child support obligation. We affirm the alimony award, but reverse the reduction in child support.
In the final judgment of dissolution, custody of the parties’ younger child was awarded to the wife and the husband was ordered to pay $200.00 per month support in addition to the $200.00 per month in alimony. By way of a motion for rehearing, the husband sought reconsideration of the alimony award alleging that such an award was contrary to the evidence. In particular, the motion referred to the fact that the wife had brought four minor children into the marriage whom the husband had provided for until they reached their majority.
Pursuant to this motion, the order modifying final judgment was entered. In pertinent part it held as follows:
2. On rehearing the Court finds that it failed to give proper consideration to the contributions made by the Respondent-Husband to the support of the minor children by the Wife’s previous marriage in determining the equities between the parties, therefore, it is ORDERED that said Final Judgment entered herein be and the same hereby is amended to provide that the support of the minor child of the parties shall be reduced from the sum of $200.00 per month to the sum of $150.00 per month, nunc pro tunc to September 1, 1981.
Such equitable considerations as the husband’s contribution to the support of the wife’s children by a previous marriage, all of whom were independent at the time of the dissolution, have no bearing on the needs of the parties’ minor child or the husband’s present ability to pay. Therefore, it was error to reduce the husband’s support obligation on that basis, and the modification of the final judgment is reversed.
*1234The award of permanent periodic alimony is supported by competent substantial evidence, and the husband has demonstrated no abuse of discretion on the part of the trial judge warranting interference by this court. It is therefore affirmed. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
BOOTH and WIGGINTON, JJ., concur.